DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 contains allowable subject matter. Claims 2-3, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-III, as set forth in the Office action mailed on 10 January 2020, is hereby withdrawn and claims 2-3 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1, 3, and 10 are objected to because of the following informalities:  
In claim 1, line 6, “from a first side” should be changed to --on a first side--
In claim 3, line 6, “changing location” should be changed to --changing a location--
In claim 10, line 3, “at least flagpole” should be changed to --at least one flagpole--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “each of the one or more flags is attached to a flag arm positioned only at a top edge of each of the one or more flags” (lines 42-44, emphasis added). The use of the 
Claim 2, which was previously withdrawn, recites “changing the position of the one or more of the shovels compared to the other shovels on the rotary wind converter” (claim 2, lines 4-6). Claim 2 depends from claim 1, which recites “the size of each of the one or more flags can be changed by selectively winding or unwinding each of the one or more flags around a respective flagpole” (claim 1, lines 37-39). Based on the specification, claim 2 refers to a different embodiment than claim 1, and the two embodiments are not disclosed as being usable together. See for example paragraph 42 of the specification, which states, “We can manage the process of working surface formation and its sizes by changing the sizes of the flags, by changing the sizes of the structure or by changing the location of the flags and/or the structure” (emphasis added). The embodiment of winding of the flags recited in claim 1 is depicted in Fig. 5, and the embodiment of changing the position of the shovels is depicted in Fig. 7. Since these embodiments are not disclosed as being usable together, claim 2 is directed to new matter.
Claim 3 raises an issue similar to claim 2 above. Claim 3, which was previously withdrawn, recites “by changing the position of one or more flags on the one or more shovels or by changing the location of the flags and/or the structure” (emphasis added). The embodiment with winding of the flags recited in claim 1 is depicted in Fig. 5, and the embodiment of changing the position of the flags and/or changing the location of the wind permeable structure is depicted in Fig. 6. Since these embodiments are not disclosed as being usable together, claim 3 is directed to new matter.
Claims 6-15 are rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 1 recites “the wind permeable structure of each shovel configured to allow a plurality of flags” in lines 4-6 (emphasis added). It is unclear what “configured to allow a plurality of flags” means. Based strictly on the recited language, the claim does not positively recite “a plurality of flags,” but rather the capability of the shovel to allow for a plurality of flags. However, the claim later refers to the flags as if they are positively recited (e.g., “the one or more flags” in line 37 of claim 1). For examination purposes, the claim is interpreted as requiring a plurality of flags.
	Claim 1 recites “when a shovel of the plurality of shovels meets the wind with the first side” in lines 8-10 (emphasis added). It is unclear if this refers to the capability of a particular shovel (“a shovel”), or if this is true of each shovel. In addition, it is unclear if “the first side” refers to the first side of “a shovel,” or the first side of each shovel. For examination purposes, this language is interpreted as referring to any shovel and its first side. If this is intended to refer to each shovel, it is recommended to change “a shovel” to “each shovel” and refer to the first side of each shovel. If this is intended to refer to any, or a particular, shovel, it is recommended to use a unique identifier for the shovel, such as “a first shovel of the plurality of shovels” and “the first side of the first shovel.”
	Claim 1 recites “when a shovel of the plurality of shovels meets the wind with the second side then the wind passes through the wind permeable structure and the flags rotate away from the shovel” in lines 15-18 (emphasis added). It is unclear if this refers to the capability of a particular shovel (“a shovel”), or if this is true of each shovel. In addition, it is 
	Claim 1 recites “a wind permeable structure of a shovel” in lines 33-34 (emphasis added). It is unclear if this language introduces an additional wind permeable structure and shovel, or if this is meant to refer to one (or each) of the plurality of shovels and its respective wind permeable structure, or if this is meant to refer to one (or each) of the “one or more of the shovels” recited in lines 31-32. For examination purposes, the recited shovel is interpreted as referring to the “one or more of the shovels” recited in lines 31-32.
	Claim 1 recites “winding or unwinding each of the one or more flags around a respective flagpole” in line 39 (emphasis added). Since the feature of a flagpole has not yet been introduced, it is unclear how many flagpoles there are (e.g., a plurality of flagpoles, or one flagpole, or a flagpole per flag) and it is unclear what the relationship is between the flagpole and the rotary converter of claim 1 (if the flagpole(s) is/are separate structures or if the rotary converter comprises the flagpole(s)). For examination purposes, the claim is interpreted as requiring the rotary converter to comprise a plurality of flagpoles.
	Claim 1 recites “each of the one or more flags is attached to a flag arm positioned only at a top edge of each of the one or more flags” in lines 42-44. Since the feature of a flag arm has 
	Claim 1 recites “the flag arm of each of the one or more flags is configured to rotate with the flag away from the shovel” in lines 45-47 (emphasis added). It is unclear which flag and shovel are being referred to. For examination purposes, this is interpreted as referring to a respective flag and a respective shovel.
	Claim 2 recites the limitation “the changing position” in line 3; there is insufficient antecedent basis for this limitation in the claim. It appears this is meant to refer to “changing a position” recited in claim 1, line 26, in which case it is recommended that the limitation be changed to --the changing of the position--.
	Claim 11 recites “a wind permeable structure of each of the shovels” in lines 2-3. It is unclear if this limitation is meant to refer to the wind permeable structure of each shovel introduced in claim 1, lines 3-4, or if new wind permeable structures are introduced in the claim. For examination purposes, the wind permeable structures of claim 11 are interpreted as the same feature recited in claim 1. It is recommended the limitation in claim 11 be changed to read --the wind permeable structure-- instead of “a wind permeable structure.”
	Claims 3, 6-10, and 12-15 are rejected by virtue of their dependency.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Storm (US 4,545,729) 
Regarding claim 1, Storm discloses (as set forth in the non-final office action dated 29 June 2020) a rotary converter of wind energy with a vertical axis of rotation, comprising a plurality of shovels with a wind permeable structure, a plurality of flags placed on a side of each shovel to form a variable flag-formed working surface thereon, the flags having arms to maintain a shape of the flags attached to the arms, the rotary converter being configured such that the maximum size of the variable flag-formed working surface can be changed by changing the size of the flags by selectively winding or unwinding the flags around their respective flagpoles. Storm fails to disclose “when a shovel of the plurality of shovels meets the wind with the second side then the wind passes through the wind permeable structure and the flags rotate away from the shovel in the direction of the wind,” “wherein each of the one or more flags is attached to a flag arm positioned only at a top edge of each of the one or more flags,” and “wherein the flag arm of each of the one or more flags is configured to rotate with the flag away from the shovel in the direction of the wind” in combination with the other limitations recited in claim 1. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745